392 U.S. 658 (1968)
HOPPER ET AL.
v.
LOUISIANA.
No. 1291.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF LOUISIANA.
Camille F. Gravel, Jr., for petitioners.
Jack P. F. Gremillion, Attorney General of Louisiana, William P. Schuler, Second Assistant Attorney General, Harry H. Howard, Assistant Attorney General, and Lawrence L. McNamara for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. The case is remanded to the Supreme Court of Louisiana for further consideration in light of Bruton v. United States, 391 U. S. 123, and Roberts v. Russell, ante, p. 293.
MR. JUSTICE BLACK dissents.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U. S. 123, 138 (1968).